Case 2:17-cv-06656-AB-FFM Document 45 Filed 11/12/19 Page 1 of 2 Page ID #:918
       Case 2:17-cv-06656-AB-FFM Document 45 Filed 11/12/19 Page 2 of 2 Page ID #:919

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - TRIAL
                                                                                      2   :   30

                                                      Initials of Deputy Clerk   CB
cc:




CV-96 (10/08)                         CIVIL MINUTES - TRIAL                                        Page 2 of 2
